PER CURIAM.
[1] We are compelled to affirm the judgment in this case. The validity of the joint resolution No. 10, of March 14, 1912, 37 Stat. 630, as a criminal statute, has been recognized by the Supreme Court in United States v. Chavez, 228 U. S. 525, 33 Sup. Ct. 595, 57 L. Ed. 950, and United States v. Mesa, 228 U. S. 533, 33 Sup. Ct. 597, 57 L. Ed. 953.
[2] Under federal law severance in criminal cases is a matter within the discretion of the court. United States v. Marchant & Col-*145son, 12 Wheat. 481, 6 L. Ed. 700. See United States v. Ball, 163 U. S. 672, 16 Sup. Ct. 1192, 41 L. Ed. 300.
[3] Under the common law the wife of one of several defendants on trial at the same time cannot be called as a witness for or against any of them. 1 Greenleaf’s Ev. § 334; Lucas v. Brooks, 18 Wall. 436, 453. 21 L. Ed. 779; Bassett v. United States, 137 U. S. 496, 11 Sup. Ct. 165, 34 L. Ed. 762.
Eor a case directly in point, see Reg v. Thompson, 12 Cox’s Criminal Cases, 202.
The judgment of the District Court is affirmed.